Exhibit 10.30

 

FIRST AMENDMENT TO LOAN AGREEMENT

 

This FIRST AMENDMENT TO LOAN AGREEMENT (this "Amendment") is entered into as of
January 23, 2017, between TEXAS CAPITAL BANK, NATIONAL ASSOCIATION ("Lender"),
and VINTAGE STOCK, INC., a Missouri corporation ("Borrower").

 

RECITALS

 

A.          Whereas, Lender and Borrower are parties to a LOAN AGREEMENT dated
as of NOVEMBER 3, 2016 (as the same has been or may be amended, supplemented or
otherwise modified from time to time, including any other instruments executed
and delivered in renewal, extension, rearrangement or otherwise in replacement
thereof, the "Agreement") (any capitalized terms not specifically defined herein
will have the meaning ascribed to them in the Agreement);

 

B.          Whereas, Borrower and Lender have agreed to amend certain provisions
of the Agreement; and

 

Now, therefore, in consideration of the parties' mutual promises in this
Amendment, and for other good and valuable consideration, the sufficiency of
which is hereby acknowledged, the parties agree as follows:

 

AGREEMENT

 

1.           Amendment to Defined Term. The defined term "Accounts Advance
Amount" in Section 1.01 of the Agreement is hereby amended in its entirety to
read as follows:

 

"Accounts Advance Amount" shall mean at any time an amount equal to the product
of (a) (i) all Eligible Accounts plus (ii) all Eligible Credit Card Receivables
times, (b) a percentage, which shall initially be EIGHTY-FIVE PERCENT (85.00%).

 

2.          New Defined Term. The new defined terms "Credit Card Receivables"
and "Eligible Credit Card Receivables" are hereby added to Section 1.01 of the
Agreement in the correct alphabetical order as follows:

 

"Credit Card Receivables" shall mean, collectively, all present and future
rights of Borrower to payment from any major credit card issuer or major credit
card processor arising from sales of goods or rendition of services to customers
who have purchased such goods or services using a credit or debit card.

 

"Eligible Credit Card Receivables" means Credit Card Receivables due to Borrower
on a non-recourse basis, in each case acceptable to Lender in its reasonable
discretion, as arise in the ordinary course of business, which have been earned
by performance. Without limiting the foregoing, unless Lender otherwise agrees,
none of the following shall be deemed to be Eligible Credit Card Receivables:

 

(a)                 Credit Card Receivables that have been outstanding for more
than FIVE (5) Business Days from the date of sale:

 

(b)                 Credit Card Receivables with respect to which Borrower does
not have good and valid title, free and clear of any Lien (other than Liens
granted to Lender).

 

(c)                 Credit Card Receivables that are not subject to a first
priority security interest in favor of Lender (it being the intent that
chargebacks in the ordinary course by the credit card processors shall not be
deemed violative of this clause).

 

(d)                 Credit Card Receivables which are disputed, are with
recourse, or with respect to which a claim, counterclaim, offset or chargeback
has been asserted (to the extent of such claim, counterclaim, offset or
chargeback).

 

Eligible Credit Card Receivables shall not include any Credit Card Receivables
which Lender deems, in its reasonable discretion, not to be Eligible Credit Card
Receivables.

 

 

 

First Amendment - Page 1



   

 

 

3.          Amendment to Secton 4.01(e).   Section 4.01(e) of the Agreement
(Revolving Credit Borrowing Base Reports) is hereby amended by adding ",
Eligible Credit Card Receivables, and" immediately after the term "Eligible
Accounts".

 

4.          Conditions. This Amendment shall be effective upon the completion of
Borrower having delivered the following, in form and substance satisfactory to
Lender:

 

(a)          this Amendment; and

 

(b)          each other document, opinion and certificate required by Lender.

 

5.          Representations,Warranties and Covenants; Expenses. Borrower
expressly reaffirms all of its representations and warranties in the Agreement
as of the date of this Amendment (except such representations and warranties
that expressly relate to an earlier date). Borrower agrees to pay all costs,
expenses and reasonable attorney's fees of Lender and its counsel in connection
with the Agreement or this Amendment.

 

6.          No Waiver. Except as set forth in this Amendment, all of the terms
and conditions of the Agreement remain in full force and effect and none of such
terms and conditions are, or shall be construed as, otherwise amended or
modified, except as specifically set forth herein and nothing in this Amendment
shall constitute a waiver by Lender of any Default or Event of Default, or of
any right, power or remedy available to Lender or any Loan Party under the
Agreement, whether any such defaults, rights, powers or remedies presently exist
or arise in the future.

 

7.         Ratification. The Agreement shall, together with this Amendment and
any related documents, instruments and agreements shall hereafter refer to the
Agreement, as amended hereby.

 

8.         Release. EACH LOAN PARTY HEREBY ACKNOWLEDGES AND AGREES THAT IT HAS
NO DEFENSE, COUNTERCLAIM, OFFSET, CROSS COMPLAINT, CLAIM OR DEMAND OF ANY KIND
OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART
OF ITS LIABILITY TO REPAY THE OBLIGATIONS OR TO SEEK AFFIRMATIVE RELIEF OR
DAMAGES OF ANY KIND OR NATURE FROM LENDER. EACH LOAN PARTY HEREBY VOLUNTARILY
AND KNOWINGLY RELEASES AND FOREVER DISCHARGES THE LENDER AND EACH OF ITS
RESPECTIVE PREDECESSORS, AGENTS, EMPLOYEES, AFFILIATES, SUCCESSORS AND ASSIGNS
(COLLECTIVELY, THE "RELEASED PARTIES") FROM ALL POSSIBLE CLAIMS, DEMANDS,
ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES AND LIABILITIES WHATSOEVER,
WHETHER KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR
UNSUSPECTED, FIXED, CONTINGENT OR CONDITIONAL, OR AT LAW OR IN EQUITY, IN ANY
CASE ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS AMENDMENT IS
EXECUTED THAT SUCH LOAN PARTY MAY NOW OR HEREAFTER HAVE AGAINST THE RELEASED
PARTIES, IF ANY, IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT,
TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND THAT ARISE FROM ANY OF
THE LOANS, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE AGREEMENT OR ANY OF
THE OTHER SECURITY INSTRUMENTS, AND/OR THE NEGOTIATION FOR AND EXECUTION OF THIS
AMENDMENT, INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING,
RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE
APPLICABLE.

 

9.         Other Provisions. The provisions of the Agreement that are not
expressly amended in this Amendment shall remain unchanged and in full force and
effect. In the event of any conflict between the terms and provisions of this
Amendment and the Agreement, the provisions of this Amendment shall control.

 

10.        Signatures. This Amendment may be signed in counterparts. A facsimile
or other electronic transmission of a signature page will be considered an
original signature page. At the request of a party, the other party will confirm
a fax-transmitted or electronically transmitted signature page by delivering an
original signature page to the requesting party.

 

 

 

 

 

[Signature Page Follows]

First Amendment — Page 2

   

 

 

The parties have caused this Amendment to be duly executed and delivered as of
the date first written above.

 

 

LENDER:

 

TEXAS CAPITAL BANK, NATIONAL ASSOCIATION

 

 

By: /s/ Terri Sandridge                                   

Name: Terri Sandridge

Title: Vice President, Corporate Banking-ABL

 

 

 

 

BORROWER:

 

VINTAGE STOCK, INC.

 

By: /s/ Rodney Spriggs                                   

Name: Rodney Spriggs

Title: CEO and President

 

 

 

 

 

 

 

First Amendment — Page 3



   

